DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“machining portion” recited in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Due to the invocation of 35 U.S.C. 112(f), “machining portion” will be interpreted as “comprising a conical protruding portion and recess groove surrounding the conical protruding portion and having a circular arc shape,” as taught by the Specification (paragraph 35).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the other axial end side” in the third paragraph after the preamble. There is insufficient antecedent basis for the limitation in the claim.
Claim 1 further recites the limitation “the other axial end portion of the shaft-equipped spherical seat” in the fourth paragraph after the preamble. There is insufficient antecedent basis for the limitation in the claim.
Claim 1 further recites the limitation “a guide member which guides lubricating oil …” in the last paragraph. Examiner further notes that the preamble of the claim is directed towards “a rotary machining device.” Therefore, it is unclear as to whether Applicant intends the limitation to positively require a step of the ‘guide member guiding lubrication oil,’ such that the claim is directed towards a ‘method of operating a rotary machining device,’ or whether Applicant intends the limitation to recite functional language of the ‘guide member,’ such that the claim is directed towards the ‘rotary machining device’ itself. For the purposes of this Office Action, Examiner will interpret the limitation as “a guide member which is capable of guiding lubrication oil.”
Claim 1 further recites the limitation “the other axial end portion of the guide member” in the last paragraph. There is insufficient antecedent basis for the limitation in the claim.
Claim 1 further recites the limitation “one axial end side” in the last paragraph. There is insufficient antecedent basis for the limitation in the claim.
Claim 2 recites the limitation “the remaining part of the guide member.” There is insufficient antecedent basis for the limitation in the claim.
Claim 3 recites the limitation “the one axial side portion of the guide member.” There is insufficient antecedent basis for the limitation in the claim. Examiner notes that claim 1 previously sets forth a “one axial side portion.” However, claim 1 does not recite the ‘one axial side portion’ being ‘of the guide member.’ For the purposes of this Office Action, Examiner will interpret the limitation as “the one axial side portion.”
Claim 4 recites the limitation “one axial end side.” It is unclear as to whether Applicant intends the limitation to refer to the ‘one axial end side’ previously set forth in claim 1, or whether Applicant intends to set forth a second ‘one axial end side’ which is separate and independent from the ‘one axial end side’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “the one axial end side.”
Claim 4 further recites the limitation “the end surface.” There is insufficient antecedent basis for the limitation in the claim.
Claim 7 recites the limitation “one axial end side.” It is unclear as to whether Applicant intends the limitation to refer to the ‘one axial end side’ previously set forth in claims 7 and 1, or whether Applicant intends to set forth a second ‘one axial end side’ which is separate and independent from the ‘one axial end side’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to set forth a second ‘one axial end side’ which is separate and independent from those previously set forth.
Claim 7 further recites the limitation “a machining portion.” It is unclear as to whether Applicant intends the limitation to refer to the ‘machining portion’ previously set forth in claim 1, or whether Applicant intends to set forth a second ‘machining portion’ which is separate and independent from the ‘machining portion’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation “the machining portion.”
Claim 7 further recites the limitation “one axial end portion.” It is unclear as to whether Applicant intends the limitation to refer to the ‘one axial end portion’ previously set forth in claim 1, or whether Applicant intends to set forth a second ‘machining portion’ which is separate and independent from the ‘machining portion’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation “the one axial end portion.”
Claim 8 recites the limitation “the inside in the axial direction.” There is insufficient antecedent basis for either ‘the inside’ or ‘the axial direction’ in the claim.
Claim 8 further recites the limitation “the axial outside.” There is insufficient antecedent basis for the limitation in the claim.
Claim 8 further recites the limitations “the inner race track” and “the inner race.” Examiner further notes that the claim previously set forth a plurality of different ‘inner race tracks’ and ‘inner races.’ Therefore, it is unclear as to which of the ‘inner race tracks’ and ‘inner races’ Applicant intends the limitations to refer to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3 and 5 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lagorgette (U.S. Patent Application Publication Number 2005/0018937) in view of Naito (Japanese Patent Number JPS 50-48841 U, both Naito and machine translation cited in IDS).
As to claim 1, Lagorgette teaches a rotary machining device (abstract) comprising: a reference axis (figure 2, element F2 being the ‘reference axis’; page 3, paragraph 49); and a seat which includes machining portion comprising a conical protruding portion and recess groove surrounding the conical protruding portion and having a circular arc shape, wherein the machining portion has a central axis inclined with respect to the reference axis and formed at one axial end portion (figures 2 and 5, element 19 being the ‘machining portion,’ element 22a being the conical protruding portion,’ element 22b being the ‘recess groove,’ and element 20 being the ‘central axis’; pages 2 – 3, paragraphs 46 – 48).
Lagorgette further teaches the rotary machining device acts is configured to rotate the machining portion about an inclination angle of the central axis with respect to the reference angle (page 3, paragraphs 48 – 51). However, Lagorgette does not teach how the rotary machining device is so configured. Naito teaches a rotary machining device (figures 1 and 2; machine translation, page 1, lines 10 – 12) comprising: a reference axis (figure 1, see below); a support jig which supports a workpiece such that a central axis of the workpiece and the reference axis are coaxial with each other (figure 1, element 2 being the ‘support jig,’ see below’).

    PNG
    media_image1.png
    751
    613
    media_image1.png
    Greyscale

Naito further teaches a shaft-equipped spherical seat which includes a machining portion comprising having a central axis inclined with respect to the reference axis and formed at one axial end portion, and a convex spherical portion having a partially spherical shape, formed at an axially intermediate portion and facing an other axial end side of the shaft equipped spherical seat (figures 1 and 2, element 4 being the ‘shaft equipped spherical seat,’ element 1 being the ‘machining portion’ element 3 being the ‘convex spherical portion’); concave spherical seat including an insertion hole though which the other axial end side of the shaft-equipped spherical seat is inserted (figure 2, see below), and a concave spherical portion which spherically engages with the convex spherical portion (figure 2, element 6 being the ‘concave spherical portion’).

    PNG
    media_image2.png
    502
    774
    media_image2.png
    Greyscale

Naito further teaches an oil receiver having an annular recess portion which faces an entire circumference of an outer circumferential edge of the concave spherical portion (figure 1, element 19 being the ‘oil receiver,’ see below). Examiner notes that element 19 may reasonably be considered to be an ‘oil receiver’ because it is at least capable of ‘receiving’ oil in the annular recess portion.

    PNG
    media_image3.png
    750
    507
    media_image3.png
    Greyscale

Naito further teaches a guide member which is capable of guiding a lubricating oil, which has flowed out from a spherical engagement portion between the convex spherical portion and the concave spherical portion, towards the annular recess portion, an other axial end portion of the guide member being supported by a portion of the shaft-equipped spherical seat on one axial end side (figure 2, element 25 being the ‘guide member’ and element 26 being the ‘spherical engagement portion’; machine translation, page 2, lines 58 – 78). It would have been obvious to employ the rotary machining device of Naito for the rotary machining device and machining portion of Lagorgette, because Naito teaches that use of the given rotary machining device provides the benefit of smoothly rotating the machining portion about an inclination angle of the central axis with respect to the reference angle with sufficient force to plastically deform the workpiece (machine translation, page 2, lines 45 – 48), as desired by Lagorgette.
As to claim 2, Naito teaches that the guide member is formed in a tubular shape (figure 2, element 25), an outer circumferential surface of one axial side portion of a part of the guide member in a circumferential direction is slidably brought into contact with the concave spherical portion (figure 2, elements 25 and 3), and one axial end edge of a remaining part of the guide member is caused to face an axially intermediate portion of the concave spherical portion (figure 2, elements 25 and 3).
As to claim 3, Naito teaches that the guide member is formed in a tubular shape (figure 2, element 25), and the one axial side portion is formed so as to be capable hanging downward (figure 2, element 25). Examiner recognizes that Naito does not teach the guide member ‘hanging downward.’ However, it is the position of the Examiner that the claim does not positively require the guide member to ‘hang downward.’ This is because the claims recites that “is formed to hang downward.” Examiner is reasonably interpreting the limitation so as functional language, such that the one axial side portion must form ‘formed’ so as to be able to ‘hand downward.’
As to claim 5, Naito teaches that an annular cover plate is supported and fixed on an inside of the oil receiver in a radial direction (figure 1, element 20 being the ‘annular cover plate’).
As to claim 6, Lagorgette teaches that an inclination angle of a central axis of the shaft-equipped spherical seat with respect to the reference axis is 20⁰ (figure 2, element α being the ‘inclination angle’; page 3, paragraph 50).
As to claim 7, Naito teaches that the shaft equipped spherical seat includes a main body, a base plate, and a pressing die (figure 2, element 7 and upper portion of element 3 being the ‘main body,’ lower portion of element 3 being the ‘base plate,’ and element 1 being the ‘pressing die’); the main body has the central axis inclined with respect to the reference axis (figures 1 and 2, element 7), and the convex spherical portion (figure 1, upper portion of element 3), the base plate has a holding recess portion at a side surface on the one axial end side and is coupled and fixed to a side surface of the main body on one axial end side (figures 1 and 2, lower surface of element 3 being the ‘holding recess’), and the pressing die has the machining portion at one axial end portion thereof and is coupled and fixed to the base plate in a sate in which radial positioning with respect to the base plate is achieve by internally fitting the other axial end portion into the holding recess portion without rattling (figure 2, elements 3 and 1).
As to claim 8, Naito teaches a method of manufacturing a hub unit bearing including an outer race having double rows of outer race track on an inner circumferential surface thereof, a hub having double rows of inner race tracks on an outer circumferential surface thereof, and a plurality of rolling elements rollably disposed for each row between the double rows of outer race tracks and the double rows of inner race tracks, wherein the hub includes an inner race and a hub main body, the inner race has an inner race track on an inside in an axial direction, among the double rows of inner race tracks, on an outer circumferential surface thereof, the hub main body includes an inner race track on an axial outside, among the double rows of inner race tracks, which is provided directly or via another member on an outer circumferential surface of the axially intermediate portion, a fixing cylindrical portion which is provided axially inward from the inner race track on the axially outside an on which the inner race is externally fitted, and a caulking portion which is bent radially outward from an axially inner end portion of the fitting cylindrical portion and presses an axially inner end surface of the inner race (see figure 4, generally, with element 11 being the ‘caulking portion’), wherein the caulking portion is formed by plastically deforming the cylindrical portion provided at an axially inner end portion of the hub main body before formation of the caulking portion radially outward using the rotatory machining device according to claim 1 (figures 1 – 4; pages 2 - 3, paragraphs 36 – 37 and 44 – 61; and see rejection of claim 1 above).
As to claim 9, Naito teaches a method of manufacturing  a vehicle including a hub unit bearing (abstract; figure 4), wherein the hub unit bearing is manufactured through the method of manufacturing a hub unit bearing according to claim 8 (see rejection of claim 8 above).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726